EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment after final dated 1/14/2021.  Claims 1, 6-11, and 13-17 are allowed.  Claims 16 and 17 require all the of the limitations found in claim 1 and additionally recite further limitations.  As such, claims 16 and 17, although newly presented, are allowed as well.

Reasons for Allowance
	The prior art alone or in combination fails to disclose/teach the applicant’s claimed invention.  Including, and in combination with other recited limitations, the second surface of the first downstream seat, the second external surface of the intermediate element, and the first external surface of the second downstream seat being substantially aligned with one another and positioned in a corresponding radial position.
	The closest prior art of record includes the following:
		Hoffmann (U.S. 5,533,738) discloses a ball valve with first and second downstream seats and an intermediate element.  However, there is not a surface of the first downstream seat that is positioned in a corresponding radial position to an external surface of the intermediate element and an external surface of the second downstream seat.
		Kitz Corp. (JP2002257246)(cited by the applicant in the IDS dated 2/27/2019) shows in figure 2 three different seating components that have surfaces that are radially aligned; however, Kitz 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753